 




EXHIBIT 10.2

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.










WARRANT AGREEMENT










1.           THIS WARRANT AGREEMENT, pursuant to that certain Consulting
Agreement by and between Aladdin International Inc., a Nevada corporation (the
“Company”), on one hand, and Shilong Film Investment, Inc., a California
corporation, on the other hand, dated March 20, 2018 (the “Effective Date”),
Shilong Film Investment, Inc.,  (the “Holder”), as the holder of this Warrant
Agreement, is entitled, at any time or from time to time from effective date
(the “Exercise Date”), and at or before 5:00 p.m., Eastern time, on March 21,
2023 (the “Expiration Date”)1, but not thereafter, to subscribe for, purchase
and receive, in whole or in part, up to THREE MILLION (3,000,000) shares of
common stock of the Company, par value $0.001 per common stock (the “Common
Stock”), subject to adjustment as provided in Section 6 hereof. If the
Expiration Date is a day on which banking institutions are authorized by law to
close, then this Warrant Agreement may be exercised on the next succeeding day
which is not such a day in accordance with the terms herein. During the period
ending on the Expiration Date, the Company agrees not to take any action that
would terminate this Warrant Agreement. This Warrant Agreement is initially
exercisable at $0.15 per Common stock; provided, however, that upon the
occurrence of any of the events specified in Section 6 hereof, the rights
granted by this Warrant Agreement, including the exercise price per Common stock
and the number of Common Stock to be received upon such exercise, shall be
adjusted as therein specified.  The term “Exercise Price” shall mean the initial
exercise price as set forth above or the adjusted exercise price as a result of
the events set forth in Section 6 below, depending on the context.  




Capitalized terms not defined herein shall have the meaning ascribed to them in
the Consulting Agreement. 




2.           Exercise.

 

2.1           Exercise Form. In order to exercise this Warrant Agreement, the
exercise form attached hereto as Exhibit A must be duly executed and completed
and delivered to the Company, together with this Warrant Agreement and payment
of the Exercise Price for the Common Stock being purchased payable in cash by
wire transfer of immediately available funds to an account designated by the
Company or by certified check.  If the subscription rights represented hereby
shall not be exercised at or before 5:00 p.m., Eastern time, on the Expiration
Date, this Warrant Agreement shall become and be void without further force or
effect, and all rights represented hereby shall cease and expire.

 

2.2           Cashless Exercise. At any time after the Exercise Date and until
the Expiration Date, Holder may elect to receive the number of Common Stock
equal to the value of this Warrant Agreement (or the portion thereof being
exercised), by surrender of this Warrant Agreement to the Company, together with
the exercise form attached hereto, in which event the Company shall issue to
Holder, Shares in accordance with the following formula:

———————

1

Which shall be the fifth year anniversary from the Effective Date





1




--------------------------------------------------------------------------------

 







X

=

Y(A-B)

 

 

A

 

 

 

 

 

 

Where,

X

=

The number of Common Stock to be issued to Holder;

 

Y

=

The number of Common Stock for which the Warrant Agreement is being exercised;

 

A

=

The fair market value of one Common stock; and

 

B

=

The Exercise Price.

 

For purposes of this Section 2.2, the “fair market value” of an Common stock is
defined as follows:

 

(i)           if the Common Stock is traded on a national securities exchange or
the OTCQB Market (or similar quotation system), the value shall be deemed to be
the closing price on such exchange or quotation system the trading day
immediately prior to the exercise form being submitted in connection with the
exercise of the Warrant Agreement; or

 

(ii)           if there is no market for the Common Stock, the value shall be
the fair market value thereof, as determined in good faith by the Company’s
Board of Directors.

 

2.3           Legend. Each certificate for the securities purchased under this
Warrant Agreement shall bear a legend as follows, until the Company has received
an opinion from counsel acceptable to the Company that such securities have been
registered under the Securities Act of 1933, as amended (the “Act”) or are
exempt from registration therefrom:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or applicable state law.
Neither the securities nor any interest therein may be offered for sale, sold or
otherwise transferred except pursuant to an effective registration statement
under the Act, or pursuant to an exemption from registration under the Act and
applicable state law which, in the opinion of counsel to the Company, is
available.”

  

3.           Transfer.

 

3.1           General Restrictions. Subject to compliance with any applicable
securities laws and the conditions set forth in Section 4(d) hereof and to the
provisions of Section 4.1 of the Warrant Agreement, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant Agreement at
the principal office of the Company or its designated agent, together with a
written assignment of this Warrant substantially in the form attached hereto
duly executed by the Holder or its agent or attorney and funds sufficient to pay
any transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant Certificate in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant Certificate evidencing the portion
of this Warrant Agreement not so assigned. Notwithstanding anything herein to
the contrary, the Holder shall not be required to physically surrender this
Warrant Agreement to the Company unless the Holder has assigned this Warrant
Agreement in full, in which case, the Holder shall surrender this Warrant
Agreement to the Company within three (3) Trading Days of the date the Holder
delivers an assignment form to the Company assigning this Warrant Agreement
full.

 

3.2           Restrictions Imposed by the Act. The securities evidenced by this
Warrant Agreement shall not be transferred unless and until: (i) the Company has
received the opinion of counsel for the Company that the securities may be
transferred pursuant to an exemption from registration under the Act and
applicable state securities laws, the availability of which is established to
the reasonable satisfaction of the Company, (ii) a registration statement or a
post-effective amendment to the Registration Statement relating to the offer and
sale of such securities that has been declared effective by the U.S. Securities
and Exchange Commission (the “Commission”) and includes a current prospectus or
(iii) a registration statement, pursuant to which the Holder has exercised its
registration rights pursuant to Sections 4.1 and 4.2 herein, relating to the
offer and sale of such securities has been





2




--------------------------------------------------------------------------------

 




filed and declared effective by the Commission and compliance with applicable
state securities law has been established.

 

4.           Removed and Reserved.

  

5.           New Warrant Certificate to be Issued.

 

5.1           Partial Exercise or Transfer. Subject to the restrictions
in Section 3 hereof, this Warrant Agreement may be exercised or assigned in
whole or in part. In the event of the exercise or assignment hereof in part
only, upon surrender of any Warrant Certificate for cancellation, together with
the duly executed exercise or assignment form and funds sufficient to pay any
Exercise Price and/or transfer tax if exercised pursuant to Section 2.1 hereof,
the Company shall cause to be delivered to the Holder without charge a new
Warrant Certificate of like tenor to this Warrant Agreement in the name of the
Holder evidencing the right of the Holder to purchase the number of Common Stock
purchasable hereunder as to which this Warrant Agreement has not been exercised
or assigned.

 

5.2           Lost Certificate. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of Warrant
Certificate and of reasonably satisfactory indemnification or the posting of a
bond, the Company shall execute and deliver a new Warrant Certificate of like
tenor and date. Any such new Warrant Certificate executed and delivered as a
result of such loss, theft, mutilation or destruction shall constitute a
substitute contractual obligation on the part of the Company.

 

6.           Adjustments.

 

6.1           Adjustments to Exercise Price and Number of Common Stock. The
Exercise Price and the number of Common Stock underlying this Warrant Agreement
shall be subject to adjustment from time to time as hereinafter set forth:

 

6.1.1           Share Dividends; Split Ups. If, after the date hereof, and
subject to the provisions of Section 6.3 below, the number of outstanding Common
Stock is increased by a stock dividend payable in Common Stock or by a split up
of Common Stock or other similar event, then, on the effective day thereof, the
number of Common Stock purchasable hereunder shall be increased in proportion to
such increase in outstanding Common Stock, and the Exercise Price shall be
proportionately decreased.

 

6.1.2           Aggregation of Common Stock. If, after the date hereof, and
subject to the provisions of Section 6.3 below, the number of outstanding Common
Stock is decreased by a consolidation, combination or reclassification of Common
Stock or other similar event, then, on the effective date thereof, the number of
Common Stock purchasable hereunder shall be decreased in proportion to such
decrease in outstanding shares, and the Exercise Price shall be proportionately
increased.

  

6.1.3           Replacement of Common Stock upon Reorganization, etc. In case of
any reclassification or reorganization of the outstanding Common Stock other
than a change covered by Section 6.1.1 or Section 6.1.2 hereof or that solely
affects the par value of such Common Stock, or in the case of any share
reconstruction or amalgamation or consolidation of the Company with or into
another corporation (other than a consolidation or share reconstruction or
amalgamation in which the Company is the continuing corporation and that does
not result in any reclassification or reorganization of the outstanding Common
Stock), or in the case of any sale or conveyance to another corporation or
entity of the property of the Company as an entirety or substantially as an
entirety in connection with which the Company is dissolved, the Holder of this
Warrant Agreement shall have the right thereafter (until the expiration of the
right of exercise of this Warrant Agreement) to receive upon the exercise
hereof, for the same aggregate Exercise Price payable hereunder immediately
prior to such event, the kind and amount of common stocks or other securities or
property (including cash) receivable upon such reclassification, reorganization,
share reconstruction or amalgamation, or consolidation, or upon a dissolution
following any such sale or transfer, by a Holder of the number of Common Stock
of the Company obtainable upon exercise of this Warrant Agreement immediately
prior to such event; and if any reclassification also results in a change in
Common Stock covered by Section 6.1.1 or Section 6.1.2, then such adjustment
shall be made pursuant to Section





3




--------------------------------------------------------------------------------

 




6.1.1, Section 6.1.2 and this Section 6.1.3. The provisions of this Section
6.1.3 shall similarly apply to successive reclassifications, reorganizations,
share reconstructions or amalgamations, or consolidations, sales or other
transfers.




6.1.4

Fundamental Transaction. If, at any time while this Warrant Agreement is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any direct or indirect purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spinoff or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding Common Stock (not including any Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with, the other Persons making or party to such stock or share
purchase agreement or other business combination) (each a "Fundamental
Transaction"), then, upon any subsequent exercise of this Warrant Agreement, the
Holder shall have the right to receive, for each Warrant Agreement Share that
would have been issuable upon such exercise immediately prior to the occurrence
of such Fundamental Transaction, the number Common Stock of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional or alternative consideration (the "Alternative Consideration")
receivable as a result of such Fundamental Transaction by a holder of the number
of Common Stock for which this Warrant Agreement is exercisable immediately
prior to such Fundamental Transaction. For purposes of any such exercise, the
determination of the Exercise Price shall be appropriately adjusted to apply to
such Alternative Consideration based on the amount of Alternative Consideration
issuable in respect of one Common stock in such Fundamental Transaction, and the
Company shall apportion the Exercise Price among the Alternative Consideration
in a reasonable manner reflecting the relative value of any different components
of the Alternative Consideration. If holders of Common Stock are given any
choice as to the securities, cash or property to be received in a Fundamental
Transaction, then the Holder shall be given the same choice as to the
Alternative Consideration it receives upon any exercise of this Warrant
Agreement following such Fundamental Transaction. The Company shall cause any
successor entity in a Fundamental Transaction in which the Company is not the
survivor (the "Successor Entity") to assume in writing all of the obligations of
the Company under this Warrant Agreement, and to deliver to the Holder in
exchange for this Warrant Agreement a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to this
Warrant Agreement which is exercisable for a corresponding number of shares of
capital stock of such Successor Entity (or its parent entity) equivalent to the
Common Stock acquirable and receivable upon exercise of this Warrant Agreement
prior to such Fundamental Transaction, and with an exercise price which applies
the Exercise Price hereunder to such shares of capital stock (but taking into
account the relative value of the Common Stock pursuant to such Fundamental
Transaction and the value of such shares of capital stock, such number of shares
of capital stock and such exercise price being for the purpose of protecting the
economic value of this Warrant Agreement immediately prior to the consummation
of such Fundamental Transaction). Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Warrant Agreement and the other Transaction Documents referring to the
"Company" shall refer instead to the Successor Entity), and may exercise every
right and power of, the Company and shall assume all of the obligations of the
Company, under this Warrant Agreement and the other Transaction Documents with
the same effect as if such Successor Entity had been named as the Company
herein.

 

6.1.5  

Changes in Form of Warrant Agreement. This form of Warrant Agreement need not be
changed because of any change pursuant to this Section 6.1, and Warrant
Agreement issued after such change may state the same Exercise Price and the
same number of Common Stock as are stated in the Warrant Agreement or Warrant
Certificate initially issued pursuant to this Agreement. The acceptance by any
Holder of the issuance of new Warrant Certificate reflecting a required or
permissive change shall not be deemed to waive any rights to an adjustment
occurring after the date hereof or the computation thereof.

 





4




--------------------------------------------------------------------------------

 




6.2           Substitute Warrant. In case of any consolidation of the Company
with, or share reconstruction or amalgamation of the Company with or into,
another corporation (other than a consolidation or share reconstruction or
amalgamation which does not result in any reclassification or change of the
outstanding Common Stock), the corporation formed by such consolidation or share
reconstruction or amalgamation shall execute and deliver to the Holder a
supplemental Warrant Agreement providing that the holder of each Warrant
Certificate then outstanding or to be outstanding shall have the right
thereafter (until the stated expiration of such Warrant Certificate) to receive,
upon exercise of such Warrant Certificate, the kind and amount of Common Stock
and other securities and property receivable upon such consolidation or share
reconstruction or amalgamation, by a holder of the number of Common Stock of the
Company for which such Warrant Agreement might have been exercised immediately
prior to such consolidation, share reconstruction or amalgamation, sale or
transfer. Such supplemental Warrant Agreement shall provide for adjustments
which shall be identical to the adjustments provided for in this Section 6. The
above provision of this Section 6 shall similarly apply to successive
consolidations or share reconstructions or amalgamations. 

 

6.3           Elimination of Fractional Interests. The Company shall not be
required to issue certificates representing fractions of Common Stock upon the
exercise of the Warrant Agreement, nor shall it be required to issue scrip or
pay cash in lieu of any fractional interests, it being the intent of the parties
that all fractional interests shall be eliminated by rounding any fraction up or
down, as the case may be, to the nearest whole number of Common Stock or other
securities, properties or rights.

 

7.           Reservation and Listing. The Company shall at all times reserve and
keep available out of its authorized Common Stock, solely for the purpose of
issuance upon exercise of this Warrant Agreement, such number of Common Stock or
other securities, properties or rights as shall be issuable upon the exercise
thereof. The Company covenants and agrees that, upon exercise of this Warrant
Agreement and payment of the Exercise Price therefor, in accordance with the
terms hereby, all Common Stock and other securities issuable upon such exercise
shall be duly and validly issued, fully paid and non-assessable not subject to
preemptive rights of any shareholder. As long as this Warrant Agreement shall be
outstanding, the Company shall use its commercially reasonable efforts to cause
all Common Stock issuable upon exercise of this Warrant Agreement to be listed
(subject to official notice of issuance) on a national securities exchange (or,
if applicable, on the OTCQB Market or any successor quotation system) on which
the Common Stock issued to the public in the Offering may then be listed and/or
quoted (if at all).

 

8.           Certain Notice Requirements.

8.1           Holder’s Right to Receive Notice. Nothing herein shall be
construed as conferring upon the Holders the right to vote or consent or to
receive notice as a shareholder for the election of directors or any other
matter, or as having any rights whatsoever as a shareholder of the Company. If,
however, at any time prior to the expiration of the Warrant Agreement and their
exercise, any of the events described in Section 8.2 shall occur, then, in one
or more of said events, the Company shall give written notice of such event at
least fifteen days prior to the date fixed as a record date or the date of
closing the transfer books (the “Notice Date”) for the determination of the
shareholders entitled to such dividend, distribution, conversion or exchange of
securities or subscription rights, or entitled to vote on such proposed
dissolution, liquidation, winding up or sale. Such notice shall specify such
record date or the date of the closing of the transfer books, as the case may
be. Notwithstanding the foregoing, the Company shall deliver to each Holder a
copy of each notice given to the other shareholders of the Company at the same
time and in the same manner that such notice is given to the shareholders.

 

8.2           Events Requiring Notice. The Company shall be required to give the
notice described in this Section 8 upon one or more of the following events: (i)
if the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or distribution payable
otherwise than in cash, or a cash dividend or distribution payable otherwise
than out of retained earnings, as indicated by the accounting treatment of such
dividend or distribution on the books of the Company, (ii) the Company shall
offer to all the holders of its Common Stock any additional shares of capital
stock of the Company or securities convertible into or exchangeable for shares
of capital stock of the Company, or any option, right or warrant to subscribe
therefor, or (iii) a dissolution, liquidation or winding up of the Company
(other than in connection with a consolidation or share reconstruction or
amalgamation) or a sale of all or substantially all of its property, assets and
business shall be proposed. 

 





5




--------------------------------------------------------------------------------

 




8.3           Notice of Change in Exercise Price. The Company shall, promptly
after an event requiring a change in the Exercise Price pursuant to Section
6 hereof, send notice to the Holders of such event and change (“Price Notice”).
The Price Notice shall describe the event causing the change and the method of
calculating same and shall be certified as being true and accurate by the
Company’s Chief Financial Officer.

 

8.4           Transmittal of Notices. All notices, requests, consents and other
communications under this Warrant Agreement shall be in writing and shall be
deemed to have been duly made if made in accordance with the notice provisions
of the Underwriting Agreement to the addresses and contact information for the
Holder set forth therein.




9.           Miscellaneous.

 

9.1           Amendments. The Company and the Underwriter may from time to time
supplement or amend this Warrant Agreement in order to cure any ambiguity, to
correct or supplement any provision contained herein that may be defective or
inconsistent with any other provisions herein, or to make any other provisions
in regard to matters or questions arising hereunder that the Company and the
Underwriter may deem necessary or desirable and that the Company and the
Underwriter deem shall not adversely affect the interest of the Holders. All
other modifications or amendments shall require the written consent of and be
signed by the party against whom enforcement of the modification or amendment is
sought.

 

9.2           Headings. The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Warrant
Agreement.

 

9.3.           Entire Agreement. This Warrant Agreement (together with the other
agreements and documents being delivered pursuant to or in connection with this
Warrant Agreement) constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.

 

9.4           Binding Effect. This Warrant Agreement shall inure solely to the
benefit of and shall be binding upon, the Holder and the Company and their
permitted assignees, respective successors, legal representative and assigns,
and no other person shall have or be construed to have any legal or equitable
right, remedy or claim under or in respect of or by virtue of this Warrant
Agreement or any provisions herein contained.

 

9.5           Governing Law; Submission to Jurisdiction; Trial by Jury. This
Warrant Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada, without giving effect to conflict of laws
principles thereof. Each of the Company and the Holder hereby agrees that any
action, proceeding or claim against it arising out of, or relating in any way to
this Warrant Agreement shall be brought and enforced in the Nevada Supreme
Court, and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. Each of the Company and the Holder hereby waives any objection to
such exclusive jurisdiction and that such courts represent an inconvenient
forum. Any process or summons to be served upon the Company may be served by
transmitting a copy thereof by registered or certified mail, return receipt
requested, postage prepaid, addressed to it at the address set forth in Section
8 hereof. Such mailing shall be deemed personal service and shall be legal and
binding upon the Company in any action, proceeding or claim. The Company and the
Holder agree that the prevailing party(ies) in any such action shall be entitled
to recover from the other party(ies) all of its reasonable attorneys’ fees and
expenses relating to such action or proceeding and/or incurred in connection
with the preparation therefor. The Company and the Holder hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

9.6           Waiver, etc. The failure of the Company or the Holder to at any
time enforce any of the provisions of this Warrant Agreement shall not be deemed
or construed to be a waiver of any such provision, nor to in any way affect the
validity of this Warrant Agreement or any provision hereof or the right of the
Company or any Holder to thereafter enforce each and every provision of this
Warrant Agreement. No waiver of any breach, non-compliance or non-fulfillment of
any of the provisions of this Warrant Agreement shall be effective unless set
forth in a written instrument executed by the party or parties against whom or
which enforcement of such waiver is sought;





6




--------------------------------------------------------------------------------

 




and no waiver of any such breach, non-compliance or non-fulfillment shall be
construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.

 

9.8

Execution in Counterparts. This Warrant Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto. Such counterparts may be delivered by
facsimile transmission or other electronic transmission.




[Signature Page to Follow]























7




--------------------------------------------------------------------------------

 










IN WITNESS WHEREOF, the Company has caused this Warrant Agreement to be signed
by its duly authorized officer as of the 20th day of March, 2018.













Aladdin International Inc.

 

 

 

 

 

 

By:  

/s/ Qinghua Chen

Name:

Qinghua Chen

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Warrant Holder : Shilong Film Investment, Inc.

 

 

 

 

 

 

By:   

/s/ Miaoxin Yu

Name:

Miaoxin Yu

Title:

President

 

 


























8




--------------------------------------------------------------------------------

 




EXHIBIT A

 

NOTICE OF EXERCISE

 

To: Aladdin International, Inc.

Attention: President or CEO







Date: __________, 20___

 







The undersigned hereby elects irrevocably to Purchase
___________________________ shares of Common Stock of Aladdin International
Inc., a Nevada corporation (the “Company”) pursuant to the terms of the attached
Warrant Agreement.







[   ]

The undersigned hereby makes payment of $_____________________________________
(at the rate of $____________________ per Common stock) in payment of the
Exercise Price pursuant thereto. Please issue the Common Stock as to which this
Warrant Agreement is exercised in accordance with the instructions given below
and, if applicable, a new Warrant Certificate representing the number of Common
Stock for which this Warrant Agreement has not been exercised.

 

or

 

[   ]

The undersigned hereby elects irrevocably to convert its right to purchase
__________________ Common Stock under the Warrant Agreement for
_____________________________ Common Stock, as determined in accordance with the
following formula:

 

 

 X

=

Y(A-B)

 

 

A

 

Where,

X

=

The number of Common Stock to be issued to Holder;

 

Y

=

The number of Common Stock for which the Warrant Agreement is being exercised;

 

A

=

The fair market value of one Common stock which is equal to $_____; and

 

B

=

The Exercise Price which is equal to $______ per Common stock

 

The undersigned agrees and acknowledges that the calculation set forth above is
subject to confirmation by the Company and any disagreement with respect to the
calculation shall be resolved by the Company in its sole discretion.

 

Please issue the Common Stock as to which this Warrant Agreement is exercised in
accordance with the instructions given in Warrant Agreement and, if applicable,
a new Warrant Certificate representing the number of Common Stock for which this
exercise of Warrant has not been converted.

 

 

Warrant Holder : Shilong Film Investment, Inc.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 








9


